IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Briefs April 27, 2000

DAVID J. WILLIAMS v. TENNESSEE DEPARTMENT OF CORRECTION

                    Appeal from the Chancery Court for Davidson County
                      No. 98-1317-II    Carol L. McCoy, Chancellor



                    No. M1999-01661-COA-R3-CV - Filed March 14, 2003



This appeal involves a dispute between a prisoner and the Department of Correction regarding the
expiration date of his Class X life sentence for aggravated rape. After unsuccessfully petitioning the
Department for a declaratory order, the prisoner filed a petition for declaratory judgment in the
Chancery Court for Davidson County asserting that the Department’s Disciplinary Punishment
Guidelines require the Department to treat his life sentence as one that fully expires in thirty years.
The trial court granted the Department’s Tenn. R. Civ. P. 12.02(6) motion, and the prisoner has
appealed. We have determined that the trial court properly determined that the prisoner had failed
to state a claim upon which relief can be granted. Accordingly, we affirm the judgment dismissing
the prisoner’s complaint.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

WILLIAM C. KOCH , JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

David J. Williams, Mountain City, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter, and Abigail Turner, Assistant Attorney General,
for the appellee, Tennessee Department of Correction.

                                             OPINION

                                                  I.

        In July 1981, the Criminal Court for Washington County sentenced David J. Williams to life
imprisonment for the Class X felony of aggravated rape. The sentencing court directed that this
sentence should run consecutively to a 20-year sentence for rape Mr. Williams had earlier received
in Carter County. Mr. Williams is currently incarcerated at the Northeast Correctional Complex in
Mountain City, Tennessee.
       During his over twenty years in prison, Mr. Williams has filed at least four other lawsuits
regarding his sentences – particularly his life sentence.1 In scouring the statutes and the
Department’s policies for ammunition, Mr. Williams discovered a provision in the Department’s
Disciplinary Punishment Guidelines stating that for the purpose of delaying the release eligibility
date of a prisoner found guilty of committing a disciplinary offense, the prisoner’s “maximum
sentence shall be considered a 30 year sentence.” Tenn. Dep’t Corr. Policy Index No. 502.02(VI)(D)
(1997).2 Mr. Williams decided that if the Department was going to treat his life sentence as a 30-
year sentence for the purpose of imposing punishment for disciplinary infractions, it should be
required to treat his sentence as a 30-year sentence for all purposes.

        In January 1998, Mr. Williams filed a petition for declaratory order pursuant to Tenn. Code
Ann. § 4-5-224 (1998) that Policy No. 502.02(VI)(D) effectively transmuted his life sentence into
a 30-year sentence. When the Department declined to render a declaratory order, Mr. Williams filed
a petition for declaratory judgment in the Chancery Court for Davidson County asserting that the
Department was abusing his rights by refusing to treat his Class X life sentence for all purposes as
one that would expire in thirty years. The Department replied with a “motion to dismiss or for
summary judgment” supported by an affidavit of the manager of the Department’s Sentence
Information Services. Treating the Department’s motion as a Tenn. R. Civ. P. 12.02(6) motion, the
trial court dismissed Mr. Williams’s petition after determining that it failed to state a claim under
the Equal Protection Clauses of U.S. Const. amend XIV and Tenn. Const. arts. I, § 8 and XI, § 8 for
which relief can be granted. Mr. Williams has perfected this appeal.

                                                           II.

        Mr. Williams’s claim suffers from two fatal flaws. First, no recognized legal or
constitutional principle requires the Department to treat his life sentence as a 30-year sentence for
all purposes simply because its Disciplinary Punishment Guidelines might do so for the purpose of
extending his confinement for possible future violations of the Department’s Uniform Disciplinary
Policies. Second, the Department no longer treats life sentences as 30-year sentences, even in the
context of prison disciplinary proceedings. The Department’s current Disciplinary Punishment
Guidelines provide that for the purpose of punishments that extend a prisoner’s release eligibility
date, “a life sentence shall be considered ninety-nine (99) years.” Tenn. Dep’t Corr. Policy Index
No. 502.02(VI)(G) (2000). The amended policy further undermines Mr. Williams’s already
moribund claim. Because Mr. Williams is currently not entitled to have his sentence treated as a 30-

         1
           W hile in prison, Mr. Williams has filed at least four other unsuccessful lawsuits. Williams v. Tennessee Dep’t
of Corr., No. 01A01-9801-CH-00010, 1999 WL 22359 (Tenn. Ct. App. Jan. 21, 1999 ) prem. app. denied (Tenn. May
10, 1999) (contending that he was entitled to be released or resentenced); Williams v. Bowlen, No. 03C01-9203-CR-
00094, 1992 W L 2044 71 (Tenn. Crim. Ap p. Aug. 25, 1992) perm. app. dismissed (Tenn. Dec. 28, 1992 ) (requesting
habeas corp us); Williams v. State, C.C.A. No. 99, 1991 W L 1074 94 (Tenn. Crim. Ap p. Jun. 21, 1991) perm. app. denied
(Tenn. Nov. 12, 1991) (seeking post-conviction relief on the Carter County sentence); Williams v. State, C.C.A. No. 229,
1988 WL 16539 (Tenn. Crim. App. Feb. 29 , 1988) perm. app. denied (Tenn. May 31, 1988) (seeking post-conviction
relief on the Washington County sentence).

         2
          The entire policy read “For inmates serving life on a determinate or indeterminate sentence, the maximum
sentence shall be co nsidered a 30 year sentence.”

                                                           -2-
year sentence, he is not entitled to the judicial relief he sought in his petition for declaratory
judgment.

                                                III.

        We affirm the judgment and remand the case for whatever further proceedings may be
required. We tax the costs of this appeal to David J. Williams for which execution, if necessary, may
issue. We also find that Mr. Williams’s petition for declaratory judgment and subsequent appeal are
frivolous in accordance with Tenn. Code Ann. § 41-21-807(c) (Supp.2002) and Tenn. Code Ann.
§ 41-21-816(a)(1) (1997).



                                                       _____________________________
                                                       WILLIAM C. KOCH, JR., JUDGE




                                                -3-